
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 578
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Rehberg submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Right to Keep and Bear Arms Week.
	
	
		Whereas the right to self defense is a natural right which
			 is not granted by the laws of the government but is rather universal and
			 inalienable for all people;
		Whereas the right to keep and bear arms is a necessary
			 component of self defense, for protection from threats both natural and
			 man-made;
		Whereas the Second Amendment to the United States
			 Constitution reads A well regulated Militia, being necessary to the
			 security of a free State, the right of the people to keep and bear Arms, shall
			 not be infringed;
		Whereas the Constitution also conditions the legitimacy of
			 government authority upon the consent of the governed, and the respect for and
			 protection of natural rights;
		Whereas all levels of government, city, county, State, and
			 Federal, and all branches of government, legislative, judicial and executive,
			 are required by the Bill of Rights to respect the natural rights protected in
			 the Second Amendment;
		Whereas any government official who would undermine that
			 right, or stand idly by while others undermine it, is betraying the public
			 trust;
		Whereas 44 States have included the right to keep and bear
			 arms as part of their State constitutions;
		Whereas the week beginning with the first Monday in March
			 is dedicated as an official week of observance in the State of
			 Montana to commemorate Montana’s valued heritage of the right of each
			 person to keep and bear arms in the defense of his home, person or property or
			 in aid of civil power; and
		Whereas it is critical that all people in the United
			 States understand the importance of the Second Amendment and have the
			 opportunity to celebrate their undeniable right to keep and bear arms: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of National Right to Keep and Bear Arms Week;
			(2)encourages the designation of a National
			 Right to Keep and Bear Arms Week; and
			(3)encourages the people of the United States
			 to observe and celebrate National Right to Keep and Bear Arms Week by attending
			 rallies in support of the Second Amendment, participating in shooting events,
			 purchasing firearms and ammunition, conducting or attending training about safe
			 firearm use, contacting elected officials to encourage respect for the Second
			 Amendment, and all other lawful ways.
			
